EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joe Muncy on 2/28/22.
The application has been amended as follows: 
Claim 1. A robotic manipulator for handling a cassette, comprising a mechanical arm, an end actuator at an end of the mechanical arm and a vision-based locating assembly on the end actuator,
wherein the vision-based locating assembly is configured to obtain a position of a flange on a top of the cassette, and
wherein the end actuator comprises a recessed surface complementary to the flange on the top of the cassette, and the end actuator is configured to hold the flange on the top of the cassette by the recessed surface based on the position of the flange, wherein the end actuator is a C-shaped semi-closed structure with support plates arranged on two lateral sides of the semi-closed structure.
Claim 5. Canceled.
Claim 10. The robotic manipulator for handling a cassette of claim 1, wherein the end actuator is capable of forming an inverted-L shape together with the end of the mechanical arm.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, related prior art Mochizuki (JP 2004-363363 A) teaches robot arm (7) with end effector (23) and sensors on the end effector (28, 29, 30) but the sensors are not cameras and the end effector does not .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALIA SABUR/Examiner, Art Unit 2812